981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BRYANT, Jr., Petitioner-Appellant,v.Kenneth E. TAYLOR, Warden;  J. Joseph Curran, Jr., AttorneyGeneral, Respondents-Appellees.
No. 92-6875.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 13, 1992Decided:  December 16, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-91-2075-K)
William Bryant, Jr., Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, David Phelps Kennedy, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
Affirmed.
Before PHILLIPS, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William Bryant, Jr., appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Bryant v. Taylor, No. CA-91-2075-K (D. Md. July 8, 1992).  We deny Bryant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Bryant's motion for appointment of counsel